Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, if the sealing ring is under the sealing protrusion, and the underside of the sealing protrusion does not face the circumferential surface of the retaining wall, it is not clear how the sealing ring can be “between” the two surfaces.  In the instant application, the sealing ring is “below” the underside of the sealing protrusion and next to the circumferential surface of the retaining wall, but is not “between” the two surfaces, fig. 8 of the instant application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Stephens (US 10314377) (or 102(a)(1) if over the PgPub (US 2016/0355319)) or, in the alternative, under 35 U.S.C. 103 as obvious over Stephens in view of Redford (US 5295365).
Claim 1, Stephens discloses, a thermal container 20, comprising:
a cover 30 and a main body 26, the main body being formed with a storage space at 94, the cover being movably connected to an opening of the main body, via hinge at 32, col. 6: 40-55, fig. 1a, the cover being opened and closed relative to the main body through an opening-closing assembly, (fig. 2c-2f, col 14: 11-20); the opening-closing assembly including an upper connecting member 252 and a lower connecting member 254 that cooperate with each other, the upper connecting member being connected to the cover, the lower connecting member being connected to the main body; 
the cover being formed with a sealing protrusion 80 that is located at an inner side of the upper connecting member and extends toward the main body, fig. 3a
the main body being formed with an annular retaining wall at 34 extending from an upper portion of an inner wall of the main body, the sealing protrusion being movably fitted to the retaining wall, fig. 5a (by “movably fitted” it is understood to mean that the sealing protrusion is connected to the retaining wall when closed and can be moved away from the retaining wall when the lid is opened); 
a sealing ring at 122, fig. 5a, being provided at a mating portion between the cover and the main body, the sealing ring being fixed to the cover, wherein the sealing ring is made of an elastically deformable material and selectively compresses against the retaining wall and the sealing protrusion to effect sealing between the cover and the main body (the ring at 122 surrounding the sealing protrusion of the lid provides an interference fit with the retaining wall, with this in mind, the ring must elastically deform and then return to its original shape when fitted into the corresponding detent at 130 on the retaining wall, fig. 5a, col. 11: 1-15), wherein the annular retaining wall of the main body comprises a top surface at 136 and a circumferential surface (at 134 or at 34) extending from the top surface to a bottom of the main body, and the sealing ring is located between the circumferential surface of the annular retaining wall of the main body and a predetermined surface (surface at 120, fig. 5a) of the sealing protrusion of the cover.  
Alternatively if it is determined that the sealing ring of Stephens is not expressly “elastically deformable,” the following modification is provided:  Redford is analogous art in regard to thermal containers.  Redford teaches a tubular body, at 4, fig 1, and a lid 10 having a depending sidewall at 30 (skirt, analogous to applicant’s sealing protrusion), fig. 1 and 2, and a ring shaped elastomeric sealing member 26 formed between the skirt and a retaining inner wall at 2 of the body, fig. 2, col. 2: 55-65 for ensuring a water tight seal, col. 2: 60-end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing means between the sealing protrusion and the annular retaining wall of Stephens to include an elastomeric sealing member in order to provide a water tight seal, as per the teaching of Redford.

Regarding claim 3, the predetermined surface of the sealing protrusion of the cover of Stephens comprises a circumferential surface (inner circumferential surface) of the sealing protrusion and the sealing ring is disposed between the circumferential surface of the sealing protrusion and the circumferential surface of the retaining wall, fig. 5a.  

    PNG
    media_image1.png
    599
    510
    media_image1.png
    Greyscale

Regarding claim 6, Stephens further discloses that the cover and the main body are made of fabrics, col. 6:30-45, col. 9: 55-end; an upper shaping board (at 30) is interlaid between the sealing protrusion and the cover, fig. 5a; the retaining wall extends downward to the bottom of the main body, and a side shaping board, at 144 (insulation), is interlaid between the retaining wall and the main body, fig. 5a.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Quinn (US 5582314).
Regarding claims 1 and 5, Stephens teaches, a thermal container 20, comprising:
a cover 30 and a main body 26, the main body being formed with a storage space at 94, the cover being movably connected to an opening of the main body, via hinge at 32, col. 6: 40-55, fig. 1a, the cover being opened and closed relative to the main body through an opening-closing assembly, (fig. 2c-2f, col 14: 11-20); the opening-closing assembly including an upper connecting member 252 and a lower connecting member 254 that cooperate with each other, the upper connecting member being connected to the cover, the lower connecting member being connected to the main body; 
the cover being formed with a sealing protrusion 80 that is located at an inner side of the upper connecting member and extends toward the main body, fig. 3a
the main body being formed with an annular retaining wall at 34 extending from an upper portion of an inner wall of the main body, the sealing protrusion being movably fitted to the retaining wall, fig. 5a (by “movably fitted” it is understood to mean that the sealing protrusion is connected to the retaining wall when closed and can be moved away from the retaining wall when the lid is opened); 
a sealing ring at 122, fig. 5a, being provided at a mating portion between the cover and the main body, the sealing ring being fixed to the cover, wherein the sealing ring is made of an elastically deformable material and selectively compresses against the retaining wall and the sealing protrusion to effect sealing between the cover and the main body (the ring at 122 surrounding the sealing protrusion of the lid provides an interference fit with the retaining wall, with this in mind, the ring must elastically deform and then return to its original shape when fitted into the corresponding detent at 130 on the retaining wall, fig. 5a, col. 11: 1-15), wherein the annular retaining wall of the main body comprises a top surface at 136 and a circumferential surface (at 134 or at 34) extending from the top surface to a bottom of the main body, and the sealing ring is located between the circumferential surface of the annular retaining wall of the main body and a predetermined surface (surface at 120, fig. 5a) of the sealing protrusion of the cover.  
Stephens does not teach that the predetermined surface of the sealing protrusion of the cover comprises an underside of the sealing protrusion and the sealing ring is disposed between the underside of the sealing protrusion and a side the circumferential surface of the retaining wall.  
Quinn teaches a cover 18 with a depending sealing protrusion formed on the cover (seal engaging member 33, col. 3: 63-end, fig. 3).  Quinn further teaches a sealing ring gasket 34 disposed on an annular retaining wall (at 24) between an underside of the sealing protrusion at beveled edge 40 (col. 4: 1-10, Fig. 4 and 5) and a circumferential inner surface of a retaining wall at 24 for providing a tight seal, col. 1: 49-55.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid seal means of Stephens to include a sealing ring gasket that engages with a bottom of the sealing protrusion in order to provide a tight seal, as per the teaching of Quinn.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens or Stephens and  as applied to claim 6 above, and further in view of Seiders et al. (US 10384855).
Regarding claim 7, the references applied above teach all of claim 6, as applied above.   Stephens further teaches PEVA for the fabric material, col. 6: 25-3, but does not teach a composite of PEVA and a textile material.
Seiders is analogous art in regard to thermal containers.  Seiders teaches an insulated fabric bag where the inner and outer fabric layer are made from a composite TPU and a textile (nylon fabric) to provide waterproof and antimicrobial requirements, Col. 9:27-54.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fabric material of Stephens with the composite material for providing waterproof and antimicrobial properties as per the teaching of Seiders. 

Regarding claim 8, the references applied above teach all of claim 6, as applied above.  Stephens does not teach the material used for the shaping boards.  Stephens broadly refers to the insulating shaping boards as “foam”, col. 9: 55-57. 
Seiders is analogous art in regard to a thermal fabric bag.  Seiders teaches an insulating layer (502) (shaping board) made from NBR foam, Seiders Col. 9: 55-end.  The shaping boards are located in the side walls and in the cover, Fig. 29A.  Seiders further teaches that the foam material is eco-friendly, Col. 14: 1-3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the non-specific foam insulation shaping boards of Stephens with the insulating layer material (that is formed as a board and acts to provide shape to flexible inner and outer walls) taught by Seiders in order to provide an eco-friendly material, as per the teaching of Seiders. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens and Redford as applied to claim 1 above.
Claim 13, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach the materials used for the sealing ring.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute whatever elastomeric material is used by Stephens as modified above with rubber since rubber is a well-known gasket/sealing material and further since the simple substitution of one well-known elastomeric sealing material for another yields the expected result of providing a tight seal between two surfaces.

Regarding claim 14, the references applied above teach all of claim 1, as applied above.  the references applied above further teach that a zipper can be used as an opening-closing assembly, col. 9: 10, if the addition of a zipper is desired.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the closing means shown in Fig. 2c-2f with a zipper opening-closing assembly as a matter of design choice or for additional closing means as per the teaching of Stephens.  

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 9, it would not be obvious to add a support board to the available prior art since Stephens is currently the only found available prior art to read on claim 6 and already has rigid portions thereby not needing the addition of a support board as claimed. 
Claims 10-12 are indicated allowable because they depend directly or indirectly from claim 9.

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references (particularly Redford, used in the current rejection) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the sealing ring is attached to the circumferential surface of the retaining wall 21 that extends straightly from the top of the main body to the bottom and the sealing ring has an un-supported lower side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims state that the sealing ring is “fixed to one of the cover and the main body”.  With this in mind, applicants arguments against unclaimed features (as noted above) are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799